MEMO. OPINION
PROCTOR, J.
In my opinion, after dismissal of the suit, the Court is now without jurisdiction to adjudicate and establish of record the claim for unpaid alimony under the pendente lite order.
It would also seem that plaintiff’s voluntary dismissal of the case, with accrued alimony unpaid, operated as a waiver. A great many cases for divorce or maintenance, with pendente orders for support, etc., are dismissed by wives, prompted by reconciliation or other consideration. Is it in the public interest, or conducive to the orderly course of justice, that claims based upon pendente orders, left unadjudicated, should be allowed to hang over indefinitely for further proceedings at the whim of the wife? I think not. Her rights in such regard ought to fall with her act dismissing the suit.
Therefore, in the absence of a statute or controlling decision clearly supporting plaintiff’s petition, I feel constrained to sustain the motion to dismiss. Present order.